  Case 19-15094      Doc 26     Filed 08/29/19 Entered 08/29/19 14:20:45        Desc Main
                                  Document     Page 1 of 1
                                CUTLER & ASSOCIATES, LTD.
                                  ATTORNEYS AT LAW
                                      4131 Main St.
                                 SKOKIE, ILLINOIS 60076
                                         ______
                                TELEPHONE (847) 673-8600
                                   FAX (847) 673-8636

August 29, 2019


                              Notice of withdrawal of claim #6-1

Bankruptcy Case No. # 19-15094
Re: Howard T Clark



Dear Bankruptcy Court Clerk,



Please accept this letter as our formal withdrawal for the claim our office filed on August
28, 2019 Proof of Claim: #6-1, for Illinois Dept. of Healthcare and Family Services
Child Support Services Processing Unit as our claim was filed in error.




                                                  Sincerely,

                                                  /s/David Cutler
                                                  Attorney at Law
                                                  Cutler & Associates, Ltd.
                                                  4131 Main St.
                                                  Skokie, IL 60076
                                                  Phone: 847-673-8600
                                                  Fax: 847-673-8636
